Citation Nr: 1020784	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-03 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP), based on a need 
for the regular aid and attendance of another person or being 
housebound.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran contends that his non-service-connected disorders 
are of such severity that he requires aid and attendance and 
that he is housebound for special monthly pension purposes.

The Veteran received a VA Aid and Attendance or Housebound 
examination in April 2006.  That VA examiner found him 
generally able to manage self-care and able to travel beyond 
the premises of the house with assistance.  

The Veteran received another VA Aid and Attendance or 
Housebound examination in August 2008.  That VA examiner 
generally found the Veteran to have difficulty performing 
and/or unable to perform various self-care skills and noted 
that the Veteran had numerous limitations.  The VA examiner 
specifically included findings of limited motion of the 
cervical spine and severe impairment of the right upper 
extremity strength and coordination.  Based on history and 
examination findings, the examiner found the Veteran to be in 
need of aid and attendance.

However, subsequent VA medical records conflicted with the 
findings of the August 2008 VA examiner, raising questions as 
to those examination findings.    For example, a September 
10, 2009 VA outpatient treatment record specifically found 
the Veteran's musculoskeletal range of motion to be intact, 
with adequate muscle tone and no deformities.  That examiner 
also found the Veteran to have no neurologic gross motor and 
sensory deficit.  

Given the conflicting medical evidence of record, this case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern whether the Veteran's disorders render him 
in need of aid and attendance or render him housebound.  
These questions must be addressed by an appropriately 
qualified medical professional.

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c) (4) (a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
A general VA examination is necessary to determine the 
severity of the Veteran's current disorders.  Additionally, a 
specialized VA examination should be provided in regards to 
clarifying the severity of the Veteran's right should and 
neck disorders.

The Board also notes that the Veteran's claim for housebound 
benefits is dependent on the disability rating percentages 
determined by VA.  As such, the RO/AMC needs to evaluate and 
determine the disability ratings of the Veteran's various 
disorders for pension purposes.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c). Expedited handling is requested.  
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a 
general medical examination to ascertain 
the severity and manifestations of his 
disabilities, and to ascertain the degree 
of impairment these disabilities cause in 
his capacity for performing substantially 
gainful employment.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to offer comments 
and an opinion as to the degree of 
impairment the Veteran's disabilities 
cause in his capacity for performing 
substantially gainful employment and 
whether those disabilities render him 
unable to perform substantially gainful 
employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The Veteran should be afforded an 
examination of his right shoulder and 
cervical spine to ascertain the severity 
and manifestations of those disabilities, 
and to ascertain the degree of impairment 
the service connected disabilities cause 
in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to offer comments 
and an opinion as to the degree of 
impairment the Veteran's right shoulder 
and cervical spine cause in his capacity 
for performing substantially gainful 
employment and whether those disabilities 
render him unable to perform 
substantially gainful employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The RO/AMC should determine the 
disability ratings for all of the 
Veteran's disabilities for use in 
determining if he meets requisite 
percentages to qualify for housebound 
benefits.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
